                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AiVIERICA,
                                                 CR 14-33-BLG-SPW
                     Plaintiff,
                                                 ORDER
 vs.

 MARQUIS DELAFAYETTE DA VIS,

                     Defendant.

       For the reasons stated on the record, MARQIBS DELAFAYETTE DAVIS

is hereby releasedr f om the custody of the U.S. Marshals Service.


       DATED this C,�ay of April, 2020.

                                             �/!�-
                                             'SUSANP.WATTERS
                                              U.S. DISTRICT JUDGE




                                         1
